Exhibit 99.1 January 10, 2011 Clear-Lite Holdings, Inc. / TAG Industries, Inc. c/o Anslow & Jaclin, LLP Attn: Joseph M. Lucosky 195 Route 9 South, Suite 204 Manalapan, NJ 07726 Re: Resignation To Whom It May Concern: I hereby tender my resignation as an employee and officer of Clear-Lite Holdings, Inc., and as an employee, officer and director of TAG Industries, Inc. and any other subsidiaries effective close of business as of the date of this letter. Regards, /s/ Lisa A. Niedermeyer Lisa A. Niedermeyer
